         Case 1:18-cr-00390-PAE Document 533 Filed 02/18/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                         18-CR-390-10 (PAE)
                         -v-
                                                                                ORDER
 GREGORY CARTER,

                                         Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter from Gregory Carter, which appears to seek

relief relating to the interplay of state-court warrants and his eligibility for the Bureau of Prisons’

RDAP program. The Court would welcome the assistance of Mr. Carter’s attorney, Natali Todd,

Esq., in addressing this issue on his behalf, including identifying for the Court with specificity

any relief that Mr. Carter seeks from the Court.


       SO ORDERED.

                                                             
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: February 18, 2021
       New York, New York
Case 1:18-cr-00390-PAE Document 533 Filed 02/18/21 Page 2 of 9

        $3
        %'
Case 1:18-cr-00390-PAE Document 533 Filed 02/18/21 Page 3 of 9
Case 1:18-cr-00390-PAE Document 533 Filed 02/18/21 Page 4 of 9
Case 1:18-cr-00390-PAE Document 533 Filed 02/18/21 Page 5 of 9
Case 1:18-cr-00390-PAE Document 533 Filed 02/18/21 Page 6 of 9
Case 1:18-cr-00390-PAE Document 533 Filed 02/18/21 Page 7 of 9
Case 1:18-cr-00390-PAE Document 533 Filed 02/18/21 Page 8 of 9
Case 1:18-cr-00390-PAE Document 533 Filed 02/18/21 Page 9 of 9
